Roan, J.
1. In an action against an administrator on an account for board and cash furnished the decedent,' a plea that the account was paid by the decedent is properly stricken when it fails to allege when and to whom payment was made, and avers that the defendant can not make this allegation, because of want of sufficient information, except that the decedent paid his board monthly, as liis- habit was, and that he had ample money all the time to pay his debts, and was prompt to pay what he owed at maturity. .
2. The evidence demanded the verdict in the plaintiff’s favor. Even if there was any error in excluding evidence, the error was hax-mless, since, if all the evidexxce rejected had been admitted, the evidence would still have demanded a verdict for the plaintiff.
3. This being a suit by a married woman against an administrator, an employee of the plaintiff’s husband was not incompetent to testify to transactions and communications between the plaintiff and the deceased.
4. The jury having rendered a verdict for a lump sum which was larger than that authorized by the pleadings, it was not erroneous to instruct the jury to again retire and return a verdict for so much principal and so much interest. The error in the first verdict could have been corrected upon motion for new trial, by writing it down to the sum authorized by the pleadings, and the court had full authority to give the jury the directioxx complained of. Judgment affirmed.